 



Exhibit 10.23
Framework Agreement
Pursuant to this Framework Agreement (the “Agreement”), effective as of November
8th, 2007 Hunchun BaoLi Communications Co. Ltd., a Chinese enterprise (“BaoLi
Communications”), and Superconductor Technologies Inc., a Delaware corporation
(“STI”), agree as follows:
1. Organization of HBST. BaoLi Communications and STI (or such subsidiaries of
STI as STI may designate) agree to establish the Hunchun BaoLi Superconductor
Technology Co Ltd. (“HBST”) pursuant to the Sino-Foreign Equity Joint Venture
Contact attached as Exhibit A and HBST and STI shall enter into a License
Agreement in the form attached as Exhibit B (in each case, with any changes on
which the parties mutually agree). STI may substitute its designated subsidiary
or subsidiaries as parties to such Joint Venture Contract. BaoLi Communications
will provide additional working capital to HBST as reasonable needed, without
any dilution to the equity of STI without its consent and with the goal of
minimizing any effect on HBST or the ownership interest of STI.
2. Confidentiality. The parties each agree to comply with the relevant
provisions of Exhibits A and B concerning the confidentiality of all information
concerning HBST and the licensed technology. Any news releases related to this
Agreement and the proposed formation of HBST is subject to the review and
approval of both STI and BaoLi Communications, not to be unreasonably withheld
or delayed, and subject to the requirement that each party comply with
applicable law and regulations of any stock exchange.
3. Governing law. This Agreement shall be governed by and construed under the
laws of the State of California, except for the conflict of laws provisions
thereof and without reference to the Vienna Convention on the International Sale
of Goods. Any disputes concerning this Agreement will be arbitrated according to
the arbitration provisions of the Trademark License.
4. Termination. This Agreement will terminate if the parties have not completed
the formation HBST on or before January 31, 2008 and the parties will thereafter
have no further obligations under this Agreement.
In witness whereof, having ready, understood and agreed to the terms and
conditions of this Framework Agreement, and with full authority to execute this
Agreement on behalf of the respective Parties, the undersigned hereby execute
this Agreement as of the date first above written.

              Superconductor Technologies Inc., a Delaware   Hunchan BaoLi
Communications Co. Corporation   Ltd. a Chinese company
 
           
By:
  /s/ Jeffery Quiram   By:   /s/ (Signature)
 
           
 
  Name: Jeffery Quiram       Name:
 
  Title: President & CEO       Title:

 